Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets received on February 26, 2022 have been entered.
However,
1)	The drawings are objected to under 37 CFR § 1.84(u)(1) because the drawing views are not appropriately presented. Each of Figures 1H, 1I, 1L, 1M, 1Q, 1R, 5A, 7, 11E, 15, 25D, 25E, 25F, 25G, 25J, 25K, 33A, 34K, 34L, 34M, 39, 40, 51A and 51B of the drawings appears to set forth multiple drawing views. As per 37 CFR § 1.84(u)(1):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG."

2)	The drawings are objected to under 37 CFR § 1.84(h)(1), 37 CFR § 1.84(h)(3) and 37 CFR § 1.84(h)(5) because the drawing views are not appropriately bracketed, identified and/or separated. Each of Figures 1H, 1I, 1L, 1M, 1Q, 1R, 5A, 7, 11E 15, 25D, 25E, 25F, 25G, 25J, 25K, 33A, 34K, 34L, 34M, 39, 40, 51A and 51B of the drawings appears to set forth multiple drawing views or multiple sectional views or multiple modified views. As per 37 CFR § 1.84(h)(1):
Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.

As per 37 CFR § 1.84(h)(3):
The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. 

As per 37 CFR § 1.84(h)(5):
 Modified forms of construction must be shown in separate views.

3)	The drawings are objected to under 37 CFR § 1.84(i)(1) because the drawing Figures 1H, 1I, 1L, 1M, 1Q, 1R, 5A, 7, 11E, 15, 25D, 25E, 25F, 25G, 25J, 25K, 33A, 34K, 34L, 34M, 39, 40, 51A and 51B present views that are placed within the outline of another view. As per 37 CFR § 1.84(i)(1):
One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position.

4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 128a, 128b, 120a, 120b, 132a, 132b, 2508a, 2508b, 2514a, 2514b, 2516a, 2516b, 2518a, 2518b, 3422a, 3422b, 3424a, 3424b, 3426a, 3426b.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference CN 107100358 to Cui et al.   Cui et al. discloses, Fig. 1 for example, a walkway bracket of a formwork system, comprising:
	a horizontal member 5; and
	a diagonal member 6 coupled to the horizontal member via a coupling point, (e.g., 7), the horizontal member and the diagonal member configured to be coupled to one or more rails of the formwork system, (as by fastener(s) 1 which can and may be coupled to a rail or rails of a formwork). The bracket of Cui et al. can and may be coupled to one or more rails of a formwork system thus, Cui et al. serving to read upon the language of claim 16. 
As for claim 17, the diagonal member 6 includes a pipe brace attachment point, (e.g., 10 or 4).
As for claim 18, wherein the one or more rails include a vertical rail. The bracket of Cui et al. can and may be coupled to one or more vertical rails of a formwork system thus, Cui et al. serving to read upon the language of claim 18. 
As for claim 19, wherein the one or more rails include horizontal rails. The bracket of Cui et al. can and may be coupled to one or more horizontal rails of a formwork system thus, Cui et al. serving to read upon the language of claim 19. 
As for claim 20, a vertical support member, (either 2 or that seen to the right of what is depicted by reference character 4), is coupled to the horizontal member and the diagonal member.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato 3,493,208.   Sato discloses, Figs. 2 and 7 for example, a walkway bracket of a formwork system, comprising:
	a horizontal member 11; and
	a diagonal member 12 coupled to the horizontal member via a coupling point, (e.g., where 11 meets 12), the horizontal member and the diagonal member configured to be coupled to one or more rails of the formwork system, (as by 20, 22, 24 which can and may be coupled to a rail or rails of a formwork). The bracket of Sato can and may be coupled to one or more rails of a formwork system thus, Sato serving to read upon the language of claim 16. 
As for claim 17, the diagonal member 12 includes a pipe brace attachment point, (e.g., 14 or 13).
As for claim 18, wherein the one or more rails include a vertical rail. The bracket of Sato can and may be coupled to one or more vertical rails of a formwork system thus, Sato serving to read upon the language of claim 18. 
As for claim 19, wherein the one or more rails include horizontal rails. The bracket of Sato can and may be coupled to one or more horizontal rails of a formwork system thus, Sato serving to read upon the language of claim 19. 
As for claim 20, a vertical support member, (e.g., 13 or 14), is coupled to the horizontal member and the diagonal member.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uecker et al. 2,261,907.   Uecker et al. discloses, Figs. 1-4 for example, a walkway bracket of a formwork system, comprising:
	a horizontal member 20; and
	a diagonal member 23 coupled to the horizontal member via a coupling point, (e.g., where 20 meets 23), the horizontal member and the diagonal member configured to be coupled to one or more rails of the formwork system, (as by 24, 25 which can and may be coupled to a rail or rails of a formwork). The bracket of Uecker et al. can and may be coupled to one or more rails of a formwork system thus, Uecker et al. serving to read upon the language of claim 16. 
As for claim 17, the diagonal member 23 includes a pipe brace attachment point, (e.g., 28 or 25/26).
As for claim 18, wherein the one or more rails include a vertical rail. The bracket of Uecker et al. can and may be coupled to one or more vertical rails of a formwork system thus, Uecker et al. serving to read upon the language of claim 18. 
As for claim 19, wherein the one or more rails include horizontal rails. The bracket of Uecker et al. can and may be coupled to one or more horizontal rails of a formwork system thus, Uecker et al. serving to read upon the language of claim 19. 
As for claim 20, a vertical support member 22 is coupled to the horizontal member and the diagonal member.



Response to Arguments
Applicant's arguments filed February 26, 2022 have been fully considered but they are not persuasive. As set forth in the above rejections the respective prior arts applied against claims 16-20 can and may be coupled to a rail or rails of a formwork. Claims 16-20 appear directed to a bracket per se with the formwork not positively presented, (claimed), as part of the claimed invention. As such, each of Cui et al., Sato and Uecker et al. serves to read upon the structure defined within claims 16-20. The bracket of each of Cui et al., Sato and Uecker et al. can and may be coupled to one or more rails of a formwork system thus, any of Cui et al., Sato and Uecker et al. serving to read upon the language of claims 16-20.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                             
MS
May 17 2022